                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      LORENA ROA,                                         Case No.17-cv-06413-RS (JSC)
                                                         Plaintiff,
                                   8
                                                                                              ORDER TO SHOW CAUSE TO
                                                   v.                                         DEFENDANT
                                   9

                                  10      SEARS, ROEBUCK AND CO.,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           By Order filed August 6, 2018 and following a telephone conference with the parties (Dkt.

                                  14    No. 35), the Court scheduled a settlement conference with the parties for October 5, 2018 at 11:00

                                  15    a.m. (Dkt. No. 37.) The Settlement Conference Order directed the parties, in relevant part, as

                                  16    follows:
                                                   1. Lead trial counsel shall appear at the Settlement Conference with the
                                  17                  parties who are represented by counsel. Any party who is not a natural
                                                      person shall be represented by the person(s) with unlimited authority to
                                  18                  negotiate a settlement. . . . A person who needs to call another person
                                                      not present before agreeing to any settlement does not have full
                                  19                  authority.
                                  20               2. Personal attendance of a party representative will rarely be excused by
                                                      the Court. To seek to excuse a party from personally attending a
                                  21
                                                      settlement conference, counsel for that party shall meet and confer with
                                  22                  counsel for all other parties to determine if there are any objections to
                                                      the moving party’s absence. Counsel must then lodge a letter with the
                                  23                  Court, with copies to all parties, seeking to excuse the party’s
                                                      participation. The letter shall recite the reasons for seeking the party’s
                                  24                  absence, as well as whether the other parties agree or object to the request
                                  25                  and the reasons for any objection. The application to excuse a party must
                                                      be lodged no later than the lodging of the Settlement Conference
                                  26                  Statement.

                                  27   (Dkt. No. 37 at 1 (emphasis added).)

                                  28
                                   1          Defendant appeared at the October 5, 2018 Settlement Conference with lead counsel, but

                                   2   without a party representative with unlimited authority to negotiate a settlement. Defendant failed

                                   3   to appear with a representative with settlement authority even though it had not sought permission

                                   4   to do so.

                                   5          The Settlement Conference Order also requires the parties to prepare a Settlement

                                   6   Conference Statement. It specifically directs that the Statement “shall be served on opposing

                                   7   counsel or the opposing party if the party is not represented by counsel.” (Id. at 2.) Defendant did

                                   8   not do so; instead, Defendant prepared a Statement which it shared only with the Court, even

                                   9   though the pro se plaintiff followed the Order by sending a copy of her Statement to Defendant.

                                  10          Accordingly, Defendant is ordered to show cause why it should not be sanctioned,

                                  11   including monetary sanctions and/or the entry of default, for its violation of the Court’s August 6,

                                  12   2018 Order. In particular, Defendant’s General Counsel Stephen Sitley and lead counsel in this
Northern District of California
 United States District Court




                                  13   action shall appear in person on Wednesday, October 17, 2018 at 12:00 p.m. in Courtroom F,

                                  14   450 Golden Gate Avenue, San Francisco, CA 94102 for the show cause hearing. Defendant shall

                                  15   come prepared to finally resolve this lawsuit. Plaintiff may appear at the hearing by telephone and

                                  16   may arrange to do so through the Court’s Courtroom Deputy Ada Means.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 9, 2018

                                  20

                                  21
                                                                                                    JACQUELINE SCOTT CORLEY
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
